Title: From Thomas Jefferson to John Brockenbrough, 4 June 1823
From: Jefferson, Thomas
To: Brockenbrough, John


Dear Sir
Monticello
June 4. 23.
I recieved yesterday evening your favor of the 30th May on the subject of  Cisterns. I have four of brick,. 8 feet cubes each, and had not been able to satisfy myself how to line them until a mr Coffee, known I believe in Richmond, and peculiarly familiar with the arts of that nature advised me to use the Roman cement and instructed and assisted a bricklayer, a black man, how to use it. the first succeed perfectly. the 2d by the black man failed compleatly, but the cause being obvious (making the coat too thin); he made another trial and succeeded perfectly. a 3d cistern done by himself and mr Coffee succeeded for the lower half but not the upper. you see therefore that there is some uncertainty mr Coffee gave me in writing very full directions for the manipulation, and I can do no better than to send those to you. when you shall have either copied them or used them otherwise to your wish, I will thank you for their return. you are no doubt apprised that mr D. Randolph has a cement in which he has entire confidence. of this I have had no experience. accept the assurance of my great esteem and respect,Th: Jefferson